Title: To Thomas Jefferson from Rodolph Vall-Travers, 8 November 1792
From: Vall-Travers, Rodolph
To: Jefferson, Thomas



Respected Sir
Rotterdam, Harings-Vliet, 9ber. 8th. 1792.

I humbly beg Leave to offer Your Honor, and to all the Worthies, who have bestowed on my poor Endeavours the glorious Title of Fellowship to their philosophical Labors, the Homage of my just Gratitude and Veneration. Were but my Abilities equal to my Zeal, and my nearly exhausted Fortune adequate to the many Means, within my Reach of effectually cooperating with your philanthropic Pursuits; I might flatter myself with the pleasing Hope, of answering your Expectations to your Satisfaction and mine. Shou’d, at any Time, His Excellency, the worthy President of your united States, find Leisure, to revolve in his patriotic Mind, the Several Objects of my three Applications, (of 9b. 15. 1789; March, 20. Augt. lt. and 9b. 30. 1791;) You may then perhaps be authorised, to say something relative thereto; favorable to my Ambition of devoting myself entirely, to the Service of your prosperous Commonwealth, the litle Remainder of my laborious Career.
Mr. Short, your Envoy to this Republic, will be so obliging, to forward, any Comands of yours, and of your Phil: Society to me, and reciprocally to convey my Communications under your Protection.
Mr. Cormont’s perpetual almanach here enclosed, I beg Leave to present to our Society in the ingenious Contriver’s Name. You will find it Sett, in all its Parts, for the first Day of January 1793; after which Time it must be moved, with the Point of the Needle, agreable to the printed Directions. Mr. John Churchman, your ingenious Geographer, may, in due Time, add thereto his experienced Revolutions of the magnetic Motions; along with a Tide-Index, of high and low Water; by which it will recieve no small Improvement.
Captn. Fred: Folger, of Baltimore, having charged Mr. Wm. Goodard, Bookseller, his Fellow-Citizen, with the Care of disposing of my Manuscript Account of all the mercantile Setlements, of European Companies, throughout the East-Indies, unfolding the Mysteries of their Trade; I was in Hopes, of recieving some Intelligence of the Success of his Attempts, since April last. His Silence, ever since, leaving me in a disagreable State of Suspense; I now request a speedy Return of My Work, to have it published in England; if not already published, or trans Scribed in America; contenting myself, in this Case, with a Compensation of £50. sterl. for my Labor. I am most respectfully Honored Sir! Your obliged & obedient humble Servant:

Rodh. Vall-travers


